Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made this 20th day of October, 2015,
between Citrix Systems, Inc., a Delaware corporation (the “Company”), and
Robert M. Calderoni (the “Executive”).

WHEREAS, the Executive is currently serving as Executive Chairman; and

WHEREAS, the Board of Directors of the Company (the “Board”) has appointed the
Executive as Interim Chief Executive Officer and President and the Executive
accepts such appointment effective October 20, 2015 (the “Commencement Date”) on
the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. This Agreement shall commence on the Commencement Date and shall
continue until the earlier of (i) December 31, 2016 and (ii) the date on which a
permanent Chief Executive Officer commences employment with the Company (the
“New CEO Date,” and the period ending on the earlier of December 31, 2016 and
the New CEO Date, the “Term”). Upon the New CEO Date, the Term of this Agreement
shall automatically expire. Notwithstanding the foregoing, in the event a Change
in Control (as defined in Section 5(d)) occurs during the Term, or should the
Company enter into a definitive agreement during the Term that would result in a
Change in Control occurring after what would otherwise have been the end of the
Term, then in either case the Term shall be extended until 18 months after the
Change in Control.

(b) Position and Duties. During the Term, the Executive shall serve as the
Interim Chief Executive Officer and President of the Company, reporting to the
Board of Directors of the Company (the “Board”), and shall have supervision and
control over and responsibility for the day-to-day business and affairs of the
Company and shall have such other powers and duties as may from time to time be
prescribed by the Board, provided that such duties are consistent with the
Executive’s position or other positions that he may hold from time to time. The
Executive shall devote his full working time and efforts to the business and
affairs of the Company. Notwithstanding the foregoing, the Executive may serve
on other boards of directors, consistent with the Company’s Corporate Governance
Guidelines and with the approval of the Board, which shall not be unreasonably
withheld or conditioned, and engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the Board
and do not interfere with the Executive’s performance of his duties to the
Company as provided in this Agreement.

(c) Principal Place of Employment. The Executive’s initial principal place of
employment during the Term shall be at the Company’s office in Fort Lauderdale,
Florida.



--------------------------------------------------------------------------------

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s annual base salary shall be
$1,000,000 (“Base Salary) The Base Salary may not be decreased during the Term.
The Base Salary shall be payable in a manner that is consistent with the
Company’s usual payroll practices for senior executives.

(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive variable cash incentive compensation as determined by performance goals
established by the Board upon consultation with the Executive. The Executive’s
target annual incentive compensation shall be 125 percent of his Base Salary
(“Target Variable Cash Compensation”) and his maximum annual cash incentive
compensation shall be 200 percent of his Base Salary. The cash incentive
compensation for any partial year of employment will be pro-rated including the
year in which his employment commences and the year in which it terminates. For
this purpose, the Executive’s employment is treated as having commenced on
July 28, 2015 when the Executive commenced employment as Executive Chairman.
Incentive compensation for any calendar year will be payable within 75 days
after the end of such year.

(c) Equity Award. As a material inducement to the Executive’s accepting his
appointment as Interim Chief Executive Officer and President, on November 2,
2015, the Executive shall be granted a restricted stock award with an aggregate
value of $7,500,000. For purposes of the preceding sentence, the number of
shares granted will be based on the 20 trading day average closing price of a
share of the Company’s common stock immediately prior to and ending on the date
hereof. The shares of restricted stock will vest in 12 monthly installments,
with the first such installment vesting on November 30, 2015 and the remainder
of the installments vesting on the final day of each calendar month thereafter,
subject to continued service of the Executive (including service as a Board
member).

(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for any and all reasonable expenses incurred by him during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.
Any reimbursement that the Executive is entitled to receive shall (i) be paid as
soon as practicable and in any event no later than the last day of the
Executive’s tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expenses that are eligible for reimbursement
in any tax year and (iii) not be subject to liquidation or exchange for another
benefit.

(e) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(f) Vacations. During the Term, the Executive shall be entitled to accrue up to
four weeks paid vacation for each full calendar year of employment, which shall
be accrued ratably. The Executive shall also be entitled to all paid holidays
given by the Company to its executives.

 

2



--------------------------------------------------------------------------------

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: a termination of the Executive’s employment which is a result of his:

(i) Conviction for the commission of any felony or a misdemeanor involving
deceit, material dishonesty or fraud, or any willful conduct by the Executive
that would reasonably be expected to result in material injury or reputational
harm to the Company if he were retained in his position; or

(ii) Willful disclosure of material trade secrets or other material confidential
information related to the business of the Company and its subsidiaries or
affiliates, which disclosure would reasonably be expected to result in material
injury or expense to the Company; or

(iii) Willful and continued failure substantially to perform his duties with the
Company (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to the Executive by the Board, which demand identifies
the specific actions which the Board believes constitute willful and continued
failure substantially to perform the Executive’s duties, and which performance
is not substantially corrected by the Executive within 30 days of receipt of
such demand;

 

3



--------------------------------------------------------------------------------

(iv) willful and knowing participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission; or

(v) failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Board to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

For the avoidance of doubt, any termination of the Executive’s employment by the
Company shall not constitute a termination for Cause unless (i) the Company
provides written notice to the Executive of the Cause for his termination of
employment and (ii) the termination of the Executive’s employment is approved by
at least 75 percent of all the members of the Board other than the Executive, in
each case with the Executive having been given an opportunity, with the
Executive’s counsel present, to explain to the Board any actions or conduct
giving rise to a potential termination of his employment for Cause.

(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events:

(i) A substantial reduction, not consented to by the Executive, in the nature or
scope of the Executive’s duties, responsibilities, authorities, powers,
functions or duties or change in the Executive’s title to any position other
than Chief Executive Officer, including, without limitation, any requirement
that the Executive report to any person(s) other than the Board; provided that
it will be considered a substantial reduction in duties and responsibilities if
after a Change in Control (as defined herein), the Executive is not Chief
Executive Officer and President of the ultimate parent of the resulting company
and such parent is not a publicly traded company; or

(ii) A reduction in the Executive’s annual base salary or Target Variable Cash
Compensation, each as in effect on the date hereof or as the same may be
increased from time to time hereafter; or

(iii) The relocation of the Company’s Fort Lauderdale, Florida office (the
“Current Office”) to any other location more than 35 miles from the Current
Office, or the requirement by the Company for the Executive to be based more
than 35 miles

 

4



--------------------------------------------------------------------------------

away from the Current Office, except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations as of the date of this Agreement.

(iv) Material breach by the Company of any agreements, plans, policies and
practices relating to the Executive’s employment with the Company;

(v) Failure to provide the Executive with any payments, rights and other
entitlements upon a Change in Control, as provided for in Section 5 herein; or

(vi) Failure of the Company to require any successor to its business as a result
of a Change in Control or otherwise to assume the Company’s obligations to the
Executive under any written agreement between the Company and the Executive.

(f) Notice of Termination. Except for termination as specified in Section 1 or
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

4. Compensation Upon Termination. If the Executive’s employment with the Company
is terminated for any reason, the Company shall pay or provide to the Executive
(or to his authorized representative or estate) (i) any Base Salary earned
through the Date of Termination, unpaid expense reimbursements (subject to, and
in accordance with, Section 2(d) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit
plans. The Executive shall also be eligible to receive a pro-rated cash
incentive compensation payable under Section 2(b) no later than 75 days
following the end of the year containing the Date of Termination unless the
Executive has already received a payment pursuant to Section 5(a)(ii).

 

5



--------------------------------------------------------------------------------

5. Change in Control Payment. The provisions of this Section 5 are intended to
assure and encourage in advance the Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such event. These provisions shall terminate and be
of no further force or effect on the later of (i) 18 months after the occurrence
of a Change in Control, if these benefits have not been triggered by such date,
or (ii) if such benefits have been triggered, on the date when all payments and
benefits have been provided to the Executive under the terms hereof.

(a) Change in Control Benefits. During the Term, if upon or within 18 months
after a Change in Control, the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d) or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then, subject to the
Executive signing a separation agreement substantially in the form attached
hereto as Exhibit I (the “Separation Agreement and Release”) and the Separation
Agreement and Release becoming irrevocable, and subject also to the parties’
obligations set forth in Section 5(c) below, all within 60 days after the Date
of Termination,

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
1.5 times the sum of (A) the Executive’s current Base Salary (or the Executive’s
Base Salary in effect immediately prior to the Change in Control, if higher)
plus (B) the Executive’s Target Variable Cash Compensation; and

(ii) the Company shall pay the Executive a pro-rated Target Variable Cash
Compensation; and

(iii) the equity award granted pursuant to Section 2(c) shall immediately
accelerate and become fully vested and nonforfeitable; and

(iv) for a period of 18 months following the Date of Termination or until the
Executive becomes covered under a group health plan of another employer,
whichever is earlier, subject to the Executive’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees, the
Executive, the Executive’s spouse and dependents shall continue to participate
in the Company’s health insurance plan (medical, dental and vision) upon the
same terms and conditions in effect for other executives of the Company;
provided, however, that the continuation of health benefits under this
Subsection shall reduce and count against the rights of the Executive, the
Executive’s spouse and dependents under COBRA; and

(v) the amount payable under this Section 5(a)(i) shall be paid within 60 days
after the Date of Termination; provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, such payment
shall be paid or commence to be paid in the second calendar year by the last day
of such 60-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable

 

6



--------------------------------------------------------------------------------

pursuant to the terms of this Agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which the Executive becomes subject to
the excise tax imposed by Section 4999 of the Code; provided that such reduction
shall only occur if it would result in the Executive receiving a higher After
Tax Amount (as defined below) than the Executive would receive if the Aggregate
Payments were not subject to such reduction. In such event, the Aggregate
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Aggregate Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code: (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii) For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”)
selected by the Executive and reasonably acceptable to the Company, which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. The Company shall pay the fees and other amounts charged by the
Accounting Firm in connection with their work as described herein.

(c) Additional Covenant. As a condition to the Company’s entering into this
Agreement, the Executive has agreed that if, upon or within 18 months following
a Change in Control, his employment is terminated by the Company without Cause
as provided in Section 3(d) or if he terminates his employment for Good Reason
as provided in Section 3(e), then the restriction on post-employment activities
set forth in Section 7(a), (b) and (d) of the Confidential Information,
Inventions Assignment and Non-solicitation Agreement between the Executive and
the Company will be extended to 18 months following his Date of Termination, for
which

 

7



--------------------------------------------------------------------------------

agreement the Company will pay him a lump sum cash payment of $3,375,000, on the
date specified in Section 5(a)(v) above. For the sake of clarity, the parties’
obligations under this Section 5(c) shall apply only if the Executive’s
employment terminates under the circumstances described in Section 5(a) above.

(d) Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean any of the following:

(i) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended and in effect from time to time (the
“Exchange Act”) (other than the Company, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30 percent or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board of Directors (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

(ii) the consummation of a consolidation, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company in a
single transaction or series of related transactions (a “Corporate
Transaction”); excluding, however, a Corporate Transaction in which the
stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or

(iii) persons who, as of the date hereof, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the date hereof shall be
considered an Incumbent Director if such person’s election was approved by or
such person was nominated for election by either (A) a vote of at least a
majority of the Incumbent Directors or (B) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

 

8



--------------------------------------------------------------------------------

(iv) any other acquisition of the business of the Company in which a majority of
the Board votes in favor of a decision that a Change in Control has occurred
within the meaning of this Agreement; or

(v) the approval by the Company’s stockholders of any plan or proposal for the
liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 30 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 30 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a).

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

 

9



--------------------------------------------------------------------------------

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Third Party Agreement and Cooperation.

(a) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(b) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to

 

10



--------------------------------------------------------------------------------

prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. Any cooperation
pursuant to this Section 7(b) is subject to the Company’s obligation to
(i) reimburse the Executive for any expenses incurred during activities
reasonably performed at the Company’s request pursuant to this Section 7(b),
subject to the same standards and procedures as apply to business expense
reimbursements pursuant to the Company’s Travel and Expense reimbursement
policy, and (ii) compensate the Executive at a daily rate equal to the sum of
the Executive’s annual Base Salary as of the date of the Executive’s separation
from employment and the Executive’s Target Variable Cash Compensation, divided
by 365, to the extent that the Executive reasonably expends any time in
performing activities at the Company’s request pursuant to this Section 7(b);
provided that the Executive acknowledges that he shall not at any time be
entitled to compensation for time spent in activities that could have been
compelled pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

8. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boca Raton, Florida in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the State of Florida and
the United States District Court for the District of Florida. Accordingly, with
respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

10. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, other than the
restricted stock unit agreements with a grant date of August 1, 2015 and
restricted stock unit agreements pertaining to director compensation.

 

11



--------------------------------------------------------------------------------

11. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

13. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law. This is a Florida contract and shall be construed under and
be governed in all respects by the laws of the State of Florida, without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Eleventh Circuit.

 

12



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

21. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

22. Attorney’s Fees. The Company shall pay the Executive’s reasonable attorney’s
fees incurred in the preparation and negotiation of this Agreement up to a
maximum of $25,000.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

CITRIX SYSTEMS, INC. By:  

    /s/ Antonio G. Gomes

  Antonio G. Gomes   Senior Vice President and General Counsel

          /s/ Robert M. Calderoni

Robert M. Calderoni

 

13



--------------------------------------------------------------------------------

EXHIBIT I

SEPARATION AGREEMENT AND RELEASE

I, Robert M. Calderoni (referred to herein with the pronouns “I,” “me” and
“my”), and Citrix Systems, Inc. (the “Company”) enter into this Separation
Agreement and Release (the “Release”) pursuant to Section 5(b) of the Employment
Agreement between the Company and me dated October 20, 2015 (the “Employment
Agreement”). I acknowledge that my timely execution and return and my
non-revocation of this Release are conditions to my entitlement to the benefits
set forth in Section 5 of the Employment Agreement (the “Separation Benefits”).
I therefore agree to the following terms:

1. Release of Claims. I voluntarily release and forever discharge the Company,
its parents, subsidiaries, and affiliated entities, and each of those entities’
respective current and former shareholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This includes, without limitation, the release of all Claims:

 

  •   relating to my employment by the Company and my separation from
employment;

 

  •   of wrongful discharge;

 

  •   of breach of contract;

 

  •   of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of age discrimination or retaliation
under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, Claims
of discrimination or retaliation under Title VII of the Civil Rights Act of 1964
and Claims of any form of discrimination or retaliation that is prohibited by
the Florida Civil Rights Act or the law of any other state);

 

  •   under any other federal or state statute;

 

  •   of defamation or other torts;

 

  •   of violation of public policy;

 

  •   for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and

 

  •   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect my rights under the
Company’s Section 401(k) plan, my rights to the Separation Benefits under the
Employment Agreement, my rights to indemnification under the Indemnification
Agreement between the Company and me (the “Indemnification Agreement”), my
rights to Directors’ and Officers’ insurance, my rights to any vested equity
awards, my rights to file an administrative charge or complaint with the Equal
Employment Opportunity Commission or other administrative agency, and any rights
and claims that cannot be waived by law.

I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release. I represent that I
have not assigned to any third party and I have not filed with any court any
Claim released by this Release.

 

14



--------------------------------------------------------------------------------

2. Ongoing Obligations. I reaffirm my ongoing obligations under the Citrix
Systems, Inc. Confidential Information, Inventions Assignment and
Non-Solicitation Agreement between me and the Company (the “Restrictive Covenant
Agreement”), including, without limitation, my obligations to maintain the
confidentiality of all confidential and proprietary information of the Company,
to return to the Company (in good condition) all of the Company’s equipment,
property, and documents (whether in paper, electronic, or other format, and all
copies thereof) that are in my possession or control, and refrain from certain
competition and solicitation activities for a twelve (12) month period after my
termination of employment by the Company. I acknowledge that the execution of
Exhibit A to the Restrictive Covenant Agreement, entitled “Citrix Systems, Inc.
Termination Certification” (the “Certification”), is required by the Restrictive
Covenant Agreement and accordingly agree to sign and return to the Company, at
the same time I return the Release, the Certification (attached hereto as
Appendix A) as a condition to my entitlement to the Separation Benefits. I also
reaffirm my ongoing obligations under the Citrix Systems, Inc. Statement of
Company Policy Regarding Insider Trading and Disclosure of Material Non-Public
Information (the “Insider Trading Policy”) and agree that those obligations
continue to apply following my separation from employment, until such time as
any material, nonpublic information possessed by me has become public or is no
longer material, but not to exceed 12 months. Without limiting the foregoing, I
acknowledge and agree that I shall continue to be subject to the remainder of
any Quarterly Black Out or Special Black Out (as defined in the Insider Trading
Policy), if such black out period was instituted prior to my separation from
employment.

3. Litigation and Regulatory Cooperation. I agree to cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that transpired while I was employed by the
Company. My full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. I also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while I was employed by the Company. Any cooperation
pursuant to this Section 3 is subject to the Company’s obligation to
(i) reimburse me for any expenses incurred during activities reasonably
performed at the Company’s request pursuant to this Section 3, subject to the
same standards and procedures as apply to business expense reimbursements
pursuant to the Company’s Travel and Expense reimbursement policy, and
(ii) compensate me at a daily rate equal to the sum of my annual base salary as
of my separation from employment and my “Target Variable Cash Compensation”,
each as defined in the Employment Agreement, divided by 365 to the extent that I
reasonably expend any time in performing activities at the Company’s request
pursuant to this Section 3; provided that I acknowledge that I shall not at any
time be entitled to compensation for time spent in activities that could have
been compelled pursuant to a subpoena, including testimony and related
attendance at depositions, hearings or trials.

 

15



--------------------------------------------------------------------------------

4. Non-Disparagement and No Cooperation. I agree that I will not, at any time in
the future, make any written or oral statement that disparages or damages
(i) the business of the Company or any affiliate of the Company (together,
“Company Parties”), (ii) any products or services of any Company Party,
(iii) any member of the board of directors or management of any Company Party or
(iv) with respect to its involvement with or investment in the Company, any
investor in the securities of the Company or any representative thereof. In
addition, the Company will direct its directors and officers not to, at any time
in the future, make or cause to be made any written or oral statement that
disparages or damages me or my reputation. I agree that I will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any of the other Releasee, unless under a
subpoena or other court order to do so; provided that nothing in this Release
shall be construed to affect my right to participate in any proceeding before a
federal or state administrative agency, including, without limitation, by
cooperating with any such agency’s request for information or by making any good
faith report to a governmental entity concerning any act or omission that I
reasonably believe constitutes a possible violation of federal or state law or
making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation. In
addition, I recognize that the Company’s business relationships with its
customers, distributors, resellers and partners (collectively, “Customers and
Partners”) are very important to the Company, and that if I – as an important
Company representative in its dealings with Customers and Partners during the
course of my employment – make any statement (directly or indirectly) to such
Customers or Partners about the Company, any other Company Party, employees of
any Company Party or the products or services of any Company Party that is
untrue or otherwise may be harmful to the Company or any other Company Party, I
will be deemed to have violated this Section 4.

5. California Civil Code Section 1542. I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect. I further acknowledge and agree that the inclusion of the waiver
of said code section in this Release shall not be construed to affect the
applicability of Florida law to this Release or to any other agreement between
the Company and me.

6. Right to Consider and Revoke Release. I acknowledge that I have been given
the opportunity to consider this Release for a period ending twenty-one
(21) days after the date when it was proposed to me. In the event that I execute
this Release within less than twenty-one (21) days after such date, I
acknowledge that such decision was entirely voluntary and that I had the

 

16



--------------------------------------------------------------------------------

opportunity to consider this Release until the end of the twenty-one (21) day
period. To accept this Release, I shall deliver a signed Release to the
Company’s General Counsel within such twenty-one (21) day period. For a period
of seven (7) days from the date when the I execute this Release (the
“Revocation Period”), I shall retain the right to revoke this Release by written
notice that is received by the General Counsel on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the twenty-one (21) day period as set forth above and if it is not revoked
pursuant to the preceding sentence. If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period (the “Effective Date”).

7. Other Terms.

(a) Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.

(b) Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.

(c) Amendment. This Release may be amended only upon a written agreement
executed by the Company and me.

(d) Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.

(e) Governing Law and Interpretation. This Release shall be deemed to be made
and entered into in the State of Florida, and shall in all respects be
interpreted, enforced and governed under the laws of the State of Florida,
without giving effect to the conflict of laws provisions of Florida law. The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against the
Company or me.

 

17



--------------------------------------------------------------------------------

(f) Entire Agreement; Absence of Reliance. I acknowledge that I am not relying
on any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release. I acknowledge that this Release constitutes the entire agreement
between the Company and me and that this Release supersedes any previous
agreements or understandings between me and the Company, except the Employment
Agreement, the Indemnification Agreement, the Restrictive Covenant Agreement,
the Insider Trading Policy, and any equity award agreements and equity plans to
which they are subject, and any other obligations specifically preserved in this
Release.

 

So agreed.    CITRIX SYSTEMS, INC.

 

   By:   

 

Robert M. Calderoni       Name:         Title: Date:  

 

     

 

18



--------------------------------------------------------------------------------

Appendix A

Citrix Systems, Inc.

Termination Certification

This is to certify that except as may be needed to provide transition
assistance, I do not have in my possession, nor have I failed to return, any
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
Citrix Systems, Inc., its subsidiaries, affiliates, successors or assigns
(together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information, Inventions Assignment and Non-Solicitation Agreement
signed by me, including the reporting of any Developments and original works of
authorship (as defined therein) conceived or made by me (solely or jointly with
others) covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Inventions Assignment Agreement and subject to the limitations and restrictions
therein, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of the Company or any of its clients, consultants or licenses.

 

Date:  

 

  

 

     Robert M. Calderoni CITRIX SYSTEMS, INC.      Date:  

 

   By:  

 

       Name:        Title:

 

19